Exhibit 10.2
NEWPARK RESOURCES, INC.
RESTRICTED STOCK AGREEMENT
1. Grant of Restricted Stock. Subject to the conditions described in this
agreement (the “Award Agreement”) and in the Newpark Resources, Inc. 2003 Long
Term Incentive Plan, as amended from time to time (the “Plan”), Newpark
Resources, Inc., a Delaware corporation (the “Company”), hereby grants to
                                         (“Participant”) all rights, title and
interest in the record and beneficial ownership of                      (_____)
shares (the “Restricted Stock”) of common stock, $0.001 par value per share, of
the Company (“Stock”). This Award of Restricted Stock shall be effective as of
the date (the “Date of Grant”) of approval by the Committee. The Date of Grant
is                       _____, 20_____. All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan, the terms of which
are incorporated herein by reference.
2. Vesting.
(a) Vesting Schedule. Subject to the satisfaction of the terms and conditions
set forth in the Plan and this Award Agreement, Participant shall vest in his
rights under the Restricted Stock and the Company’s right to the return and
reacquisition of such shares by or upon Participant’s forfeiture shall lapse
with respect to the Restricted Stock according to the following schedule:
(i)                      of the Restricted Stock (rounded to the nearest whole
number of shares) shall vest on the[ first anniversary] of the Date of Grant.
(ii)                      of the Restricted Stock (rounded to the nearest whole
number of shares) shall vest on the [second anniversary] of the Date of Grant.
(iii) [Additional anniversaries as necessary.]
(iv) The remainder of the Restricted Stock shall vest on the
                     anniversary of the Date of Grant.
The term “Restriction Period” refers to the period, applicable to a given share
of Restricted Stock, from the Date of Grant until that share of Restricted Stock
has become vested and the restrictions thereon have lapsed, whether pursuant to
this Section 2(a) or Section 2(b) below. References to the end of the
Restriction Period or to times following the Restriction Period shall refer to
the time of, or the time following, as the case may be, the vesting of shares of
Restricted Stock and the lapse of the restrictions thereon, and shall not be
construed to refer to the event of or the period following the forfeiture of
shares of Restricted Stock

 

 



--------------------------------------------------------------------------------



 



(b) Vesting upon Change in Control. Notwithstanding the foregoing, in the event
of a Change in Control, then immediately prior to the consummation of such
Change in Control, any of the Restricted Stock held by Participant which remain
unvested and not previously forfeited at such time shall immediately become
vested. For purposes of this Award Agreement, “Change of Control” shall have the
meaning set forth in the Plan unless the Participant has entered into a change
of control letter agreement with the Company (a “Change in Control Agreement”),
in which event the term shall have the meaning set forth in the Change in
Control Agreement. To the extent there is any conflict between the definition in
the Change in Control Agreement and the definition in the Plan, the definition
in the Change in Control Agreement shall control. Upon the occurrence of a
Change in Control or Potential Change in Control (as defined in the Change in
Control Agreement), the provisions of the Change in Control Agreement pertaining
to the acceleration of vesting of any Awards, including the Award evidenced by
this Award Agreement, shall control.
In the case any item of income under the Award subject to this Award Agreement
to which the definition of “Change in Control” under the Plan or Change in
Control Agreement, as appropriate, would otherwise apply with the effect that
the income tax under Section 409A of the Code would apply or be imposed on
income under that Award, but where such tax would not apply or be imposed if the
meaning of the term “Change in Control” met the requirements of
Section 409A(a)(2)(A)(v) of the Code, then the term “Change in Control” herein
shall mean, but only with respect to the income so affected, a transaction,
circumstance or event that constitutes a “Change in Control” under the Plan or
Change in Control Agreement, as appropriate, and that also constitutes a “change
in control event” within the meaning of Treas. Reg. §1.409A-3(i)(5).
3. Issuance and Transferability.
(a) Registration and Restricting Legend. Upon grant, the Restricted Stock
granted hereunder shall be represented by uncertificated shares designated for
the Participant in book-entry registration on the records of the Company’s
transfer agent or at the discretion of the Company, by a stock certificate
issued and registered in the Participant’s name, in each case subject to the
restrictions set forth in this Award Agreement. Any book-entry uncertificated
shares or stock certificates evidencing the Restricted Stock shall be held in
custody by the Company until the restrictions thereon have lapsed, and as a
condition of this Award, the Participant shall deliver to the Company a stock
power in substantially the form of Exhibit A attached hereto, endorsed in blank,
with respect to any certificated shares of Restricted Stock.
The book-entry or share certificates evidencing the Restricted Stock which are
the subject of this Award Agreement shall be subject to the following legend:
“The shares represented by this Certificate or book-entry registration have been
issued pursuant to the terms of the Newpark Resources, Inc. 2003 Long Term
Incentive Plan (as Amended and Restated Effective March 8, 2011) and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as set forth in the terms of the Restricted Stock Agreement dated
                    , 20  _____.”
In addition, the shares of Restricted Stock shall be subject to such
stop-transfer orders and other restrictive measures as the Company may deem
advisable under applicable securities laws, or to implement the terms,
conditions or restrictions under this Award Agreement.

 

-2-



--------------------------------------------------------------------------------



 



Subject to, and following, the vesting of any portion of the shares of
Restricted Stock and the removal of any restrictions thereon in accordance with
Section 2 of this Award Agreement, the Company will cause the book-entry for
such portion of the Restricted Stock to be modified to remove the foregoing
legend or, at the Company’s discretion, issue a stock certificate without such
restrictive legend, in each case only with respect to the vested portion of the
shares of Restricted Stock registered on the Company’s books and records in the
name of the Participant. Following the expiration of the Restriction Period, the
Company will cause all restrictions to be removed from the book-entry
registrations or, at the Company’s discretion, issue a stock certificate without
such restrictive legend, for any shares of the Restricted Stock that have vested
and with respect to which the restrictions imposed thereon have lapse, in each
case only to the extent such action has not previously been taken in accordance
with the provisions of this paragraph.
(b) Prohibition on Transfer. During the Restriction Period, the Restricted Stock
shall not be transferable other than by will or the laws of descent and
distribution or pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such section applies to the Award evidenced
hereby. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the Restricted Stock, regardless of by whom initiated or
attempted, prior to the lapse of restrictions shall be void and unenforceable
against the Company. If, notwithstanding the foregoing, an assignment,
alienation, pledge, attachment, sale, transfer or other encumbrance of the
Restricted Stock is effected by operation of law, court order or otherwise, the
affected Restricted Stock shall remain subject to the risk of forfeiture,
vesting requirement and all other terms and conditions of this Award Agreement.
In the case of Participant’s death or Disability, Participant’s vested rights
under this Award Agreement (if any) may be exercised and enforced by
Participant’s guardian or legal representative.
4. Forfeiture. In the event of the termination of the Participant’s employment
during the Restriction Period by either the Company or by Participant for any
reason whatsoever, including, without limitation, as a result of the
Participant’s death or Disability, the unvested portion of the Restricted Stock
held by Participant at that time shall immediately be forfeited; provided,
however, that if the Participant is a party to a Change in Control Agreement and
the Participant’s employment is terminated under circumstances covered by such
Change in Control Agreement, the provisions of the Change in Control Agreement
shall control.

 

-3-



--------------------------------------------------------------------------------



 



5. Ownership Rights/Dividends. Subject to any reservations, conditions or
restrictions set forth in this Award Agreement and/or the Plan, upon grant to
Participant of the Restricted Stock, Participant shall be the holder of record
of the Restricted Stock and shall have all of the rights of a stockholder with
respect to such Restricted Stock, including the right to vote such Restricted
Stock and the right to receive dividends and other distributions payable with
respect to the Restricted Stock; provided, however, that during the Restriction
Period, any dividends, cash or stock, that would otherwise be payable or
deliverable on any shares of Restricted Stock shall be deferred and shall not be
paid or delivered unless and until such share or shares of Restricted Stock
become fully vested and the restrictions thereon lapse. In the event of the
forfeiture of any shares of the Restricted Stock, the Participant shall have no
further rights with respect to such Restricted Stock and shall forfeit any
dividends, whether in cash or stock, related to the forfeited shares of
Restricted Stock. To the extent the shares of Restricted Stock shall become
fully vested and the restrictions thereon shall lapse, all dividends, whether in
cash or stock, or other distributions payable with respect to the Restricted
Stock, if any, shall be paid or delivered to the Participant without interest
within ten (10) days of the date on which the underlying share or shares of
Restricted Stock vest and the restrictions thereon lapse. If and to the extent
vesting of any share or shares of Restricted Stock occurs by reason of a Change
in Control, then notwithstanding the foregoing, the vesting of any accrued
dividends on any such shares of Restricted Stock shall be controlled by and
separately determined in accordance with the last paragraph of Section 2(b),
above. Pending the payment or delivery of any such dividends, the Company’s
obligation in respect thereof shall constitute an unfunded, unsecured general
obligation of the Company.
6. Reorganization of the Company. The existence of this Award Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Stock or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
7. Changes in Capitalization. In the event that at any time after the Date of
Grant there is any subdivision or consolidation of outstanding Stock or
declaration of a dividend payable in Stock or capital reorganization or
reclassification or other transaction involving an increase or reduction in the
number of outstanding shares of Stock, the number of shares of Restricted Stock
which have not vested under this Award Agreement, subject to any required action
of the stockholders of the Company, shall automatically be proportionately
adjusted. In the event of any consolidation or merger of the Company with
another corporation or entity or the adoption by the Company of a plan of
exchange affecting the Stock or any distribution to holders of Stock of
securities or property (other than normal cash dividends or dividends payable in
Stock), the number of shares of Restricted Stock which have not vested under
this Award Agreement, subject to any required action of the stockholders of the
Company, shall automatically be proportionately adjusted, to give proper effect
to such events.
8. Certain Restrictions. By executing this Award Agreement, Participant
acknowledges that he will make or enter into such written representations,
warranties and agreements and execute such documents as the Company may
reasonably request in order to comply with the securities law or any other
applicable laws, rules or regulations, or with this Award Agreement or the terms
of the Plan. The Company may from time to time impose such conditions on the
transfer of the Restricted Stock as it deems necessary or advisable to ensure
that any transfers of the Restricted Stock will satisfy the applicable
requirements of federal and state securities laws. Such conditions may include,
without limitation, the partial or complete suspension of the right to transfer
the Restricted Stock until the Restricted Stock has been registered under the
Securities Act of 1933, as amended.

 

-4-



--------------------------------------------------------------------------------



 



9. Amendment and Termination. This Award Agreement may not be terminated by the
Board of Directors or the Committee at any time without the written consent of
Participant. No amendment or termination of the Plan will adversely affect the
rights and privileges of Participant under the Award Agreement or to the
Restricted Stock granted hereunder without the consent of Participant.
10. No Guarantee of Employment. Neither this Award Agreement nor the award of
Restricted Stock evidenced hereby shall confer upon Participant any right with
respect to continuance of employment with the Company nor shall it interfere in
any way with the right the Company would otherwise have to terminate such
Participant’s employment at any time.
11. Clawback Policy. Notwithstanding any provisions in the Plan or this Award
Agreement to the contrary, this Award Agreement and any shares of Restricted
Stock (and dividends accrued thereon) subject to this Award Agreement including,
without limitation, shares of Restricted Stock that have vested and with respect
to which restrictions imposed thereon have lapsed, and any dividends on such
shares that have been paid, shall be subject to potential cancellation,
rescission, clawback and recoupment (i) to the extent necessary to comply with
the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and any regulations or listing requirements promulgated thereunder,
and/or (ii) as may be required in accordance with the terms of any
clawback/recoupment policy as may be adopted by the Company to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and any
regulations or listing requirements promulgated thereunder.
12. Taxes and Withholdings.
(a) Tax Consequences. The granting, vesting and/or sale of all or any portion of
the Restricted Stock may trigger tax liability. Any dividends on Restricted
Stock may also trigger tax liability. Participant agrees that he shall be solely
responsible for any such tax liability. Participant is encouraged to contact his
tax advisor to discuss any tax implications which may arise in connection with
the Restricted Stock.
(b) Withholding. Participant acknowledges that the vesting of Restricted Stock
granted pursuant to this Award Agreement, the making of an election under
Section 83(b) of the Code and the vesting and payment of any accrued dividends
may result in federal, state or local tax withholding obligations. Participant
understands and acknowledges that the Company will not deliver shares of Stock
or make any payment of accrued dividends until it is satisfied that appropriate
arrangements have been made to satisfy any tax obligation under this Award
Agreement or the Plan and agrees to make appropriate arrangements suitable to
the Company for satisfaction of all tax withholding obligations. Further,
Participant hereby agrees and grants to the Company the right to withhold from
any payments or amounts of compensation, payable in cash or otherwise, in order
to meet any tax withholding obligations under this Award Agreement or the Plan.
As such, if the Company requests that Participant take any action required to
effect any action described in this Section 12 and to satisfy the tax
withholding obligation pursuant to this Award Agreement and the Plan,
Participant hereby agrees to promptly take any such action.
(c) Section 83(b). Participant shall be permitted, at the Participant’s sole
discretion, to make an election under Section 83(b) of the Code with regard to
the Restricted Stock granted hereunder. Participant understands that any
election under Section 83(b) of the Code with regard to the Restricted Stock
must be made within thirty (30) days of the Date of Grant and that, in the event
of such election, Participant will so notify the Company in writing in
accordance with the Plan.

 

-5-



--------------------------------------------------------------------------------



 



13. No Guarantee of Tax Consequences. The Company, Board of Directors and
Committee make no commitment or guarantee to Participant that any federal, state
or local tax treatment will apply or be available to any person eligible for
benefits under this Award Agreement and assumes no liability whatsoever for the
tax consequences to Participant.
14. Severability. In the event that any provision of this Award Agreement is,
becomes or is deemed to be illegal, invalid, or unenforceable for any reason, or
would disqualify the Plan or this Award Agreement under any law deemed
applicable by the Board of Directors or the Committee, such provision shall be
construed or deemed amended as necessary to conform to the applicable laws, or
if it cannot be construed or deemed amended without, in the determination of the
Board of Directors or the Committee, materially altering the intent of the Plan
or this Award Agreement, such provision shall be stricken as to such
jurisdiction, the Participant or this Award Agreement, and the remainder of this
Award Agreement shall remain in full force and effect.
15. Terms of the Plan Control. This Award Agreement and the underlying Award are
made pursuant to the Plan. The terms of the Plan, as amended from time to time
and interpreted and applied by the Committee, shall govern and take precedence
in the event of any conflict with the terms of this Award Agreement.
Notwithstanding the foregoing, if the Participant is a party to a Change in
Control Agreement, in the event of any conflict between the terms of this Award
Agreement and the Plan, and the terms and provisions of such Change in Control
Agreement, the terms of the Change in Control Agreement shall control.
16. Governing Law. This Award Agreement shall be construed in accordance with
(excluding any conflict or choice of law provisions of) the laws of the State of
Delaware to the extent federal law does not supersede and preempt Delaware law.
17. Consent to Electric Delivery; Electronic Signature. Except as otherwise
prohibited by law, in lieu of receiving documents in paper format, Participant
agrees, to the fullest extent permitted by law, to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectuses supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Award made or
offered by the Company. Electronic delivery may be via a Company electronic mail
system or by reference to a location on a Company intranet to which Participant
has access. Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agrees that his electronic signature is the same as, and shall have
the same force and effect as, his manual signature.
[signature blanks follow]

 

-6-



--------------------------------------------------------------------------------



 



               
Executed:                                        .
             
 
                  NEWPARK RESOURCES, INC.  
 
             
 
  By:      
 
  Name:      
 
  Title:      
 
             
Accepted:                                        .
             
 
                  PARTICIPANT:  
 
                  [PARTICIPANT NAME INSERT HERE]  
 
                  Address:       [PARTICIPANT ADDRESS OF]       [RECORD INSERT
HERE]          

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
Assignment Separate from Certificate
FOR VALUE RECEIVED,                                          hereby sells,
assigns and transfers unto Newpark Resources, Inc. a Delaware corporation (the
“Company”),                      (                    ) shares of common stock
of the Company represented by Certificate No.                      and does
hereby irrevocably constitute and appoint
                                        , or his designee or successor, as
attorney to transfer the said stock on the books of the Company with full power
of substitution in the premises.
Dated:                                         , 20  _____  .

         
 
 
 
Print Name    
 
       
 
 
 
Signature    

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AWARD AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF THE PARTICIPANT.

 

 